Title: To James Madison from Thomas M. Willing and Thomas W. Francis, 14 February 1804 (Abstract)
From: Willing, Thomas M.,Francis, Thomas W.
To: Madison, James


14 February 1804, Philadelphia. “In the year 1795 or 1796 at the Request of Mr James Leander Cathcart and Mr. Wollaston, we joined each of them in a Bond as security to the United State[s] for the sum of Five thousand Dollars.
“This security was required before their Commissions as Consuls could Issue.” Understanding that Cathcart’s commission has ceased and presuming his accounts with the government have been adjusted, they wish their security to be withdrawn and their bond canceled. “We wish also to do the same in the case of Mr Wollaston of Genoa—and that the Bond given for him may also be cancelled and Delivered up.” Their confidence in Cathcart and Wollaston remains unchanged. “The principal Motive in withdrawing our security for them, is owing to a Construction contended for on the part of the United States that such Bonds have a lien on our Estates.”
 

   
   RC (DNA: RG 59, ML). 2 pp.; docketed by Wagner.


